DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
This action is in response to the papers filed February 8, 2022.  

Currently, claims 1, 5, 7-9 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

Any objections and rejections not reiterated below are hereby withdrawn.
The Improper Markush Rejection has been withdrawn in view of the amendment to the claims to be limited to OPLAH and LRRC4.
The 101 rejection has been withdrawn in view of the cancellation of the claims. 

Election/Restrictions
Applicant's election without traverse of Group I, a comb, Claims 1-9 in the paper filed January 6, 2020 is acknowledged.
In the amendment filed with the RCE of February 8, 2022, CHST2 was added to the elected combination.  Thus, the elected combination is OPLAH, LRRC4, SFMBT2, CHST2.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to 15/487,124, filed April 13, 2017 and provisional application 62/322,612, filed April 14, 2016.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2017/0073772, March 16, 2017, provisional March 31, 2014) and Ahlquist et al (Patent 11,078,549).
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (2021/0348239, March 16, 2017, provisional March 31, 2014).
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahlquist et al. (WO 2015/153283, published October 8, 2015, priority March 31, 2014).
It is noted that each of these documents are all related and are within the same family and continuity chain.  The citations are provided relative to the 11/078,549 document. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including OPLAH, CHST2, SFMBT2 and LRRC4 by treating the sample with bisulfite, amplification and MSP (see Example I-II). Table 3A provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers (e.g, from colorectal tissue from subjects with colorectal neoplasia and/or adenoma) to the methylation state of the same DNA markers from control subjects (e.g., normal tissue such as normal colon) (see para 15-17).  Table 3 provides DNA methylation markers specific for colorectal cancers.  Ahlquist teaches LRRC4 and OPLAH were among the markers analyzed.  The sample may be body fluids such as a stool sample, colorectal tissue sample or a blood sample (see para 13)(limitation of Claims 7).  Ahlquist teaches the methylation level of the DNA methylation markers may be determined by the methylation score or the methylation frequency (see para 30)(limitations of Claim 9).  
Response to Arguments
	The examiner had previously withdrawn the instant rejection as it was applied to the ‘772 patent.  However, upon closer review and reconsideration of the prior statement provided by Applicant, it is determined the 102(b)(2)(C) statement is insufficient to overcome the 102(a)(2) rejection.  

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    228
    707
    media_image1.png
    Greyscale

As correctly noted by the response, the standard for filing a 102(b)(2)(C) statement is that the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, “were owned by the same person or subject to an obligation of assignment to the same person”.  The statement made by the response however doesn’t make this statement.  Instead the statement appears to be the pre-AIA  standard that they “are” commonly owned which would suggest that as of the statement on March 3, 2020 they are commonly owned.  This is not the same as they “were commonly owned” not later than the effective filing date of the claimed invention, which appears to have been April 14, 2016.   Applicant may wish to provide a statement to the effect that “the claimed invention and the ’772 patent were commonly owned as of the effective filing date of the claimed invention.” Applicant may wish to make a single statement for the collection of documents in the family that clearly provides that all of the relevant subject matter in all of the documents was commonly owned with the invention as of the effective filing date.  Thus, for the reasons above and those already of record, the rejection is maintained.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (Patent 10,883,144) and Ahlquist (PGPub 2020/0131588).
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahlquist et al. (WO 2015/153284, published October 8, 2015, priority March 31, 2014).
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (PGPub 2021/0102263).
It is noted that each of these documents are all related and are within the same family and continuity chain.  
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including OPLAH, CHST2, SFMBT2 and LRRC4 by treating the sample with bisulfite, amplification and MSP (see Example I-II). Table 3A provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers (e.g, from colorectal tissue from subjects with colorectal neoplasia and/or adenoma) to the methylation state of the same DNA markers from control subjects (e.g., normal tissue such as normal colon).

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (Patent 10,006,093) and Ahlquist (PGPub 2017/0058356).
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (Patent 10,597,733) and Ahlquist (PGPub 2018/0251859).
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist (PGPub 2020/0299778).
It is noted that each of these documents are all related and are within the same family and continuity chain.  
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including OPLAH, CHST2, SFMBT2 and LRRC4 by treating the sample with bisulfite, amplification and MSP (see Example I-II). Table 1 provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist (PGPub 201/0112689).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ahlquist teaches a method of characterizing a biological sample by measuring the methylation level of CpG sites including OPLAH, CHST2, SFMBT2 and LRRC4 by treating the sample with bisulfite, amplification and MSP (see Example I-II). Table 2 provides the differentially methylated information for the markers.  Ahlquist teaches that markers were identified in case-control studies by comparing the methylation state of the DNA markers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of US Pat 11,118,228.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1, 7-9 of the instant application is generic to all that is recited in claims 1, 4 of US Pat 11,118,228.  That is, claims 1, 4 of US Pat 11,118,228 falls entirely within the scope of Claims 1, 7-9, or in other words, Claims 1, 7-9 are anticipated by claims 1, 4 of US Pat 11,118,228 Here, claims 1, 4 of US Pat 11,118,228 recites 
1. A method of characterizing a sample from a human subject, the method comprising assaying the sample for amounts of a plurality of different methylated marker DNAs and amounts of at least one control DNA, the method comprising: a) combining DNA from the sample in a pre-amplification reaction mixture comprising PCR amplification reagents, wherein the PCR amplification reagents comprise: i) a plurality of methylation marker primer pairs for amplifying target regions from two to twenty-four different methylated marker DNAs selected from the group of ankyrin repeat domain 13B (ANKRD13B); carbohydrate sulfotransferase 2 (CHST2); …. leucine rich repeat containing 4 (LRRC4); 5-oxoprolinase, ATP-hydrolysing (OPLAH); ….. Scm like with four mbt domains 2 (SFMBT2…..
b) exposing the pre-amplification reaction mixture to thermal cycling conditions wherein two to twenty-four different methylation marker target regions and a B3GALT6 control DNA target region are amplified to produce a pre-amplified mixture; c) partitioning the pre-amplified mixture into a plurality of assay reaction mixtures, wherein each assay reaction mixture comprises: i) additional amounts of at least one methylation marker primer pair and of the control primer pair for amplifying a target region from B3GALT6 control DNA used in step a); and ii) oligonucleotides hybridizable to the methylation marker target region(s) and B3GALT6 control DNA target region amplifiable with the primer pairs of c) i); d) measuring amounts of two to twenty-four different methylation marker target regions and the target region from B3GALT6 control DNA in the plurality of assay reaction mixtures in a process comprising exposing the plurality of assay reaction mixtures to thermal cycling conditions wherein amplification of two to twenty-four different methylated marker target regions and the B3GALT6 control DNA target region occurs; and e) calculating values for the amounts of the two to twenty-four different methylated marker target regions amplified in each of the assay reaction mixtures in step d) as a percentage of the amount of the B3GALT6 control DNA target region amplified in each of the assay reaction mixtures, wherein the calculated values indicate the amount of each of the two to twenty-four different methylated marker DNAs in the sample.
4. The method of claim 1, wherein the sample is a blood sample, a plasma sample, a stool sample, or a tissue sample.

Claims 1, 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/233,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 7-9 of the instant application is generic to all that is recited in claim 14 of copending Application No. 17/233,199.  That is, claim 14 of copending Application No. 17/233,199 falls entirely within the scope of Claims 1, 7-9, or in other words, claims 1, 7-9 are anticipated by claim 14 of copending Application No. 17/233,199.  Here, claims 1, 4 of US 17/233,199 recites 
14. A method of characterizing an esophageal cell sample from a subject, comprising: a) preparing DNA from the esophageal cell sample from the subject; b) treating the DNA with bisulfite to produce bisulfite-treated DNA; and c) amplifying the bisulfite-treated DNA to determine an amount of at least one methylated biomarker gene selected from the group of methylation biomarker genes consisting of …., CHST2, C….. LRRC4, NDRG4, OPLAH, ….., SFMBT2, …..; d) assaying the bisulfite-treated DNA from the esophageal cell sample for an amount of a reference DNA; and 142PA TENT Attorney Docket No.: EXCTD-39463.202 Applicant Reference No.: EXCTD-032 US. 39463 e) comparing the amount of the at least one methylated biomarker gene to the amount of the reference DNA to determine a methylation state for the at least one methylation biomarker gene in the esophageal cell sample.
Conclusion
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 11, 2022